Citation Nr: 1206613	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-33 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, claimed as secondary to service-connected disabilities. 

2.  Entitlement to a compensable disability rating for rhinitis with a history of sinusitis.

3.  Entitlement to an increased rating for right lumbar radiculopathy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs




ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training from October 1990 to March 1991 and on active duty from March 1998 to December 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Board notes that service connection for psychiatric disability was previously denied in an unappealed October 2007 rating decision.  The RO has addressed this claim on a de novo basis, apparently on the basis that new and material evidence was received prior to the expiration of the appeal period.  The Board agrees that new and material evidence was received prior to the expiration of the appeal period and in accordance with 38 C.F.R. § 3.156(b) also will address the claim on a de novo basis.

On his September 2009 substantive appeal, the Veteran indicated that he desired a "hearing asap."  However, in December 2009, the Veteran withdrew his request for a hearing.

The issues of entitlement to service connection for psychiatric disability and entitlement to an increased rating for right lumbar radiculopathy are addressed in the Remand that follows the Order section of this decision.


FINDING OF FACT

The Veteran's rhinitis has been manifested by less than 50 percent obstruction in each nostril and less than 100 percent in one nostril; he has not experienced nasal polyps; and sinusitis has not been present during the period of this claim. 



CONCLUSION OF LAW

The criteria for a compensable rating for rhinitis with a history of sinusitis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an increased (compensable) rating for his service-connected rhinitis.  The Board will initially consider certain preliminary matters and will then address the legal criteria and the facts of the case at hand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in a letter mailed in July 2008, prior to the issuance of the rating decision on appeal. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim herein decided.  In this regard, the Board notes that service treatment records (STR) and VA medical records were obtained.  The Veteran was also afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. 

Allergic rhinitis is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6522; the rating criteria are as follows.  A 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

Historically, in a June 2000 rating decision, the Veteran was granted service connection for rhinosinusitis with an evaluation of 0 percent, effective December 8, 1999.  In a February 2007 rating decision continuing the noncompensable rating, the RO rated the disability as rhinitis because allergic rhinitis was diagnosed on a recent VA examination and no evidence of sinusitis was found on the examination.  

The Veteran filed the instant claim for an increased rating in May 2008.

The Veteran was afforded a VA examination in August 2008 in which the examiner noted prior treatment for nasal stuffiness with anti-allergic medications and decongestants.  The Veteran reported interference with breathing through his nose, watery discharge, and sneezing episodes.  On physical examination there were no nasal polyps, mildly congested nasal turbinates, no obstruction (partial or complete) of one or both nostrils, no septal deviation, and no sinusitis.  The VA examiner diagnosed mild allergic rhinitis.

The Veteran was afforded another VA examination in January 2011 in which it was noted that he had reported a history of recurrent watery discharge from the nose since 1990.  Treatment included medication.  The Veteran reported nasal stuffiness, occasional headaches, and sneezing episodes.  On physical examination there were no nasal polyps present, no obstruction (partial or complete) of one or both nostrils, no septal deviation, and no sinusitis.  The VA examiner diagnosed mild, allergic rhinitis and clear paranasal sinus.

On review of the medical evidence above, the Board finds the criteria for compensable evaluation are clearly not met.  In this regard the Board notes that the clinical evidence does not show, and the Veteran does not assert, that he has had nasal obstruction of 50 percent in each nostril, or 100 percent in one nostril, at any time during the period under review.  Further, the clinical evidence does not show, and the Veteran does not assert, that he has had nasal polyps at any time during the period under review.  

Because the criteria for higher rating were not met at any time during the period under review, staged ratings are not warranted.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran and his representative in the form of correspondence to VA, generally asserting entitlement to a higher disability rating, and his statements to medical providers. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384   (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran due competence and credibility in reporting his symptoms, he has not reported symptoms approximating the criteria for compensable rating. 

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected allergic rhinitis are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

Entitlement to a compensable rating for rhinitis with a history of sinusitis is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims of entitlement to service connection for psychiatric disability and entitlement to an increased rating for right lumbar radiculopathy are decided. 

Service Connection - Depressive Disorder 

The Veteran contends that he is entitled to service connection for depressive disorder as it is related to his service connected disabilities.

In response to his claim, the Veteran was afforded a VA examination in August 2008 in which the VA examiner diagnosed depressive disorder and alcohol abuse.  The examiner opined that the depressive disorder was not caused by or a result of service connected herniated nucleus pulposus L3 to S1 with lumbar radiculitis to left leg, right lumbar radiculopathy, left lumbar radiculopathy, and rhinitis.  The examiner did not provide an opinion concerning whether the Veteran's psychiatric disability was aggravated by his service-connected disabilities.  Moreover, the rationale provided for the opinion relates to why service connection would not be warranted on a direct basis.  The examiner provided no rationale for the opinion against the claim for secondary service connection.  Therefore, the Board has determined that the Veteran should be afforded another VA psychiatric examination.

Increased Rating - Right Lumbar Radiculopathy 

Historically, in a February 2007 rating decision, the Veteran was granted service connection for right lumbar radiculopathy with an evaluation of 10 percent, effective November 17, 2006.  The Veteran submitted the instant claim for entitlement to an increased rating for right lumbar radiculopathy in May 2008. 

The Veteran was most recently afforded a VA examination for the spine in January 2011.  According to the January 2011 examination report, the Veteran stated that he has to come to VA regularly for treatment due to acute low back pain.  The Board notes that the most recent VA treatment records are from April 2009.  Therefore, remand to obtain any outstanding, pertinent VA treatment records and is in order.  The Board further notes that the January 2011 examination report does not provide an assessment, in terms conforming to the rating criteria, concerning the degree of severity of the veteran's right radiculopathy.  Therefore, the Veteran should be afforded another VA examination while this case is in remand status.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran's psychiatric disability and any pertaining to treatment or examination of the Veteran's right lumbar radiculopathy during the period of this claim, to specifically include any VA medical records.

2.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all psychiatric disorders present during the period of this claim.  The claims folder should be provided to the examiner for review.  Based upon the examination results and the review of the claims folder, the examiner should state an opinion concerning each acquired psychiatric disorder present during the period of this claim as to whether there is a 50 percent or better probability that the disorder originated during active service or was caused or permanently worsened by his service-connected disabilities?  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.

3.  The Veteran should be scheduled for a VA examination for the purpose of determining the current severity of his service-connected right lumbar radiculopathy.  The claims file must be made available to and reviewed by the examiner.

The examiner should identify the nerve root or roots involved, and the extent of any sensory and motor impairment due to the radiculopathy.  The examiner specifically indicate whether any resulting atrophy is present.  The examiner should attempt to assess the frequency of any flare ups and the extent of impairment during flare ups.  In addition, the examiner should indicate whether there is complete paralysis or incomplete paralysis.  If incomplete paralysis is present, the examiner should state an opinion concerning whether it is severe, moderately severe, moderate or mild.  The examiner should also provide an assessment concerning the impact of the disability on the Veteran's daily activities and his ability to work.  

The rationale for all opinions expressed should also be provided.

4.  The RO or AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


